cc el ct-120522-98 internal_revenue_service cc el ct-120522-98 ctmonica uil number release date date memorandum for assistant_commissioner criminal investigation from barry j finkelstein assistant chief_counsel criminal tax cc el ct subject recent case law analyzing u s c sec_371 this memorandum provides analysis and review of two recent court decisions which examine u s c sec_371 conspiracy to impede the internal_revenue_service in the lawful collection of revenue background on date a grand jury empaneled by the united_states district_court for the northern district of florida pensacola division returned a page fifteen count indictment against fourteen defendants count i alleged a broad conspiracy to commit an offense against the united_states in violation of u s c sec_371 the five objectives of the conspiracy were to impede the internal_revenue_service irs to defraud two privately owned banks to commit mail and wire fraud in defrauding the banks and to transport fraudulently obtained loan proceeds interstate the remaining fourteen counts alleged substantive violations of the same offenses and money 135_f3d_1363 11th cir adkinson i and 158_f3d_1147 11th cir adkinson ii u s c sec_371 provides if two or more persons conspire to commit any offense against the united_states or to defraud the united_states or any agency thereof in any manner or for any purpose and one or more of such persons do any act to effect the object of the conspiracy each shall be guilty of a crime cc el ct-120522-98 laundering the charges essentially arose out of a land development project in the florida panhandle where false statements and misrepresentations were made to procure large loan amounts which were then allegedly diverted by the defendants for their personal_use at the time of trial according to the controlling law of the circuit the u s c sec_371 conspiracy that the government intended to prove was not a crime in the jurisdiction over the defendants’ repeated objections the district_court allowed massive amounts of irrelevant evidence to be presented to the jury regarding the tax conspiracy the defendants were subsequently convicted of conspiring to impede the irs on appeal the court reversed the convictions stating t he circumstances underlying the trial of count i were fundamentally unfair 135_f3d_1363 11th cir adkinson i the court then directed further documentation on the sufficiency of the evidence to sustain the convictions obtained to permit retrial upon remand id pincite analysis conspiracy to impede the internal_revenue_service u s c sec_371 a sec_371 conspiracy where the victim is the irs and the objective is to defeat its lawful functioning is known as a klein_conspiracy 247_f2d_908 2d cir cert_denied 355_us_924 here the government charged the defendants with a conspiracy to impede the irs by concealing income from fraudulently obtained bank loans and by failing to file and filing false income_tax returns while the alleged failure to properly report income can constitute the requisite act in furtherance of a klein_conspiracy the government must still allege and prove there was an agreement whose purpose was to impede the irs the conspiracy and that each defendant knowingly participated in that conspiracy united_states v pritchett 908_f_3 the then controlling law of the circuit required the united_states to be the victim of a sec_371 conspiracy 861_f2d_1574 11th cir hope i 901_f2d_1013 11th cir hope ii the government described a conspiracy targeted at two private banks not the united_states the government realized that when count i was drafted it failed to state an offense under the then prevailing law in the jurisdiction nevertheless it was gambling that the circuit_court would overrule hope i and hope ii due to the fact that it had recently agreed to hear en_banc united_states v falcone 934_f2d_1528 11th cir where the court had expressed some doubts as to hope i’s continued vitality id pincite this strategy failed for when the government rested its case hope i was still the prevailing law in the jurisdiction cc el ct-120522-98 2d 11th cir because conspiracies are cloaked in secrecy circumstantial evidence may be used to prove a conspiracy allegation 315_us_60 62_sct_457 86_led_680 however the government must show circumstances from which a jury could infer beyond a reasonable doubt that there was a meeting of the minds to commit an unlawful act 158_f3d_1147 11th cir date adkinson ii quoting 839_f2d_1473 11th cir a the agreement an agreement between two or more parties to impede the irs is the first element of a klein_conspiracy in their analysis of this key element the court in adkinson ii noted that the government failed to provide any direct evidence of an agreement between the defendants to evade income taxes not a single conversation between the defendants regarding taxes was introduced into evidence forced to rely upon circumstantial evidence then the government argued on appeal that an agreement by the defendants to impede the irs was demonstrated through the dgi corporate records showing that various payments to the defendants were not reported to the irs also the defendants’ tax returns failed to disclose this alleged income the failure to disclose income is without more generally insufficient to establish a klein_conspiracy klein pincite when the government relies upon circumstantial evidence to establish a tax conspiracy the circumstances must be such as to warrant a jury’s finding that the alleged conspirators had some common design with unity of purpose to impede the irs id pincite in klein the defendants participated in a massive scheme to import and sell whiskey in the united_states with a common objective of minimizing the amount of united_states income_tax they would have to pay this agreement was demonstrated in part by the filing of false income_tax returns however it was further proved through other acts of concealment false statements made by the defendants concerning their taxes and an overall broad scheme aimed at evading taxation id pincite in adkinson ii the court in weighing the government’s circumstantial evidence see 819_f2d_253 9th cir 910_f2d_1184 4th cir in fact in the government’s brief filed in response to the appellate court’s request that it cite specifically to the record evidence supporting the tax conspiracy convictions the irs is referred to once in pages of text moreover the word tax is used a single time the development group inc dgi was the corporate vehicle through which adkinson operated his real_estate business cc el ct-120522-98 stated t his evidence at most implies separate purposes to evade taxes it does not support an inference that each alleged tax evader even knew of the other’s tax_evasion much less that they agreed to do so adkinson ii pincite in the court’s opinion w ithout some independent evidence that the defendants knew there was a tax conspiracy in progress and that they voluntarily and knowingly joined this conspiracy the proof of the requisite agreement to impede the irs is insufficient id b intent to impede the internal_revenue_service the next essential element of a klein_conspiracy is the requisite intent of the conspirators to impede the irs the government must show that the purpose of the agreement was to interfere with the lawful functions of the irs in collecting taxes 896_f2d_513 11th cir furthermore this tax purpose must be the object of a klein_conspiracy and not merely a foreseeable consequence of some other conspiratorial scheme 384_us_855 86_sct_1840 16_led_973 in the case at hand the government at trial and in its appellate briefs argued that the purpose of the conspiracy was bank fraud the government stressed that the victims in the case were hill financial and vision banc the two private banks the defendants were accused of defrauding moreover the government alleged that the scheme of the defendants was to obtain property by use of the victim’s money which they would never have loaned to the defendants had they known the true facts in presenting this bank fraud scheme to the jury any_tax related activities of the defendants were referred to in the context of their efforts to conceal the money they had defrauded the banks out of and to conceal the diversion of this money in the form of loans the false tax returns furthered the concealment of this diversion the issue as framed by the court was i f these tax related activities were merely part of the defendants’ efforts to conceal their income from another crime can they also support the inference that the defendants intended to impede the irs adkinson ii pincite to aid in answering this question the court turned to two prior cases where klein conspiracies had been sustained 723_f2d_1544 11th cir and 622_f2d_857 5th cir both cases involved defendants who had developed intricate money laundering schemes to funnel drug money to offshore banks which was then returned in the form of fictitious loans to sham florida corporations operated by the defendants the defendants argued that the purpose of their schemes was to conceal the source of illegal income not to evade taxes browning pincite enstam pincite in discussing each case and why a klein_conspiracy had transpired the court stated we were able to find sufficient independent evidence of a tax purpose adkinson ii pincite this independent evidence came in the form of bogus business_expense and interest deductions undercover agent testimony as to the defendants repeated expressions of their fear of detection by the irs the defendants boasting of their foolproof tax dodge scheme the defendants cc el ct-120522-98 offering advice to others as to how to evade taxes and one conspirator detailing how he attempted to bribe an irs agent who was conducting an audit enstam pincite browning pincite this independent evidence of an intent to evade taxes permitted the jury to infer that the defendants had the ‘complementary objectives’ of laundering illegally obtained money in order to hide the true source of such income and of impairing the irs in its lawful functions id pincite in each case however the court reserved the issue as to whether a tax conspiracy may exist through the mere concealment of illegally obtained money absent some form of independent evidence of a tax purpose in comparing the present case to enstam and browning the court found that the government had failed to provide any similar independent evidence or proof that the defendants intended to impede the irs in fact the government has argued just the opposite that the purpose of this conspiracy was to defraud the banks and divert the income and that the ‘tax related activities’ of the defendants were an effort to conceal the illegal diversion of that income to themselves adkinson ii pincite finding no independent evidence of a tax conspiracy the court next addressed the issue it had previously reserved in both enstam and browning whether a tax conspiracy to impede the irs can be inferred strictly from efforts to conceal illegally obtained income for guidance the court analyzed the case of 908_f2d_816 11th cir there the court vacated the convictions of two defendants who had been found guilty of conspiring to evade the income taxes of a drug dealer the evidence demonstrated that the two defendants participated in concealing the drug dealer’s ownership of various assets which had been purchased with drug profits in vacating the convictions the court reasoned that there was no independent evidence of the two defendants’ knowledge of the drug dealer’s tax_liability furthermore and equally important there was no independent evidence that the drug dealer was motivated to hide his illegal income and ownership interests in various assets in order to evade income taxes the court stated when efforts at concealment are reasonably explainable in terms other than a motivation to evade taxes the government must offer proof that those who participated in the concealment intended to impede the irs pritchett pincite citing 360_us_672 79_sct_1314 3_led_1503 fact that professional gamblers hid their profits was insufficient to prove a klein_conspiracy because the illegality of their business standing alone was sufficient reason to conceal their incomes it should be noted that the defendants in pritchett were charged with conspiring to evade the personal income taxes of the drug dealer joe pritchett in violation of sec_7201 not with a klein_conspiracy cc el ct-120522-98 interpreting the holdings in the three cases the court now stated w hether concealment alone can establish a tax purpose may depend upon the extent to which a tax purpose can be inferred from the nature of the scheme itself adkinson ii pincite in enstam and browning it was clearly evident that the elaborate design of the foreign and domestic corporations functioning solely to receive and transfer money coupled with the bogus business_expense and interest deductions of the defendants demonstrated a clear scheme of not only hiding the source of illegal income but of evading taxes on that income a money laundering scheme of this type would be sufficient to sustain a tax conspiracy conviction adkinson ii pincite on the contrary in pritchett the money laundering scheme was far less intricate and the tax connections were not extremely obvious on facts such as these we require independent evidence of a shared intent to evade taxes to sustain a klein_conspiracy conviction adkinson ii pincite quoting pritchett pincite similarly in the present case the court found that the scheme itself did not support an inference of an intent to impede the irs the government had detailed a scheme devised by the defendants to defraud two private banks the only tax related activities of the defendants filing false income_tax returns and reporting certain illegal payments as loans occurred in concealing the diversion of the bank fraud proceeds this was not a case then where efforts at concealment would be reasonably explainable only in terms of motivation to evade taxation adkinson ii pincite quoting 360_us_672 furthermore the court found no independent evidence direct or circumstantial of an intent to impede the irs absent substantial evidence of both an agreement and intent to impede the irs a conspiracy to conceal the source of illegally obtained money is not automatically a klein_conspiracy even if it collaterally impedes the irs in the collection_of_taxes 910_f2d_1184 4th cir accordingly the defendants’ convictions on count i were reversed and not remanded for retrial conclusion adkinson i and adkinson ii are valuable cases for they provide a thorough examination of the manner in which the government should pursue a tax conspiracy charge arising out of a money laundering scheme outside of the first circuit the government must be able to establish independent evidence of the defendant’s intention to impede the but see united_states v tarvers where in the context of a money laundering scheme charged under a klein_conspiracy theory the first circuit has held that an agreement to launder money derived from drug trafficking is evidence of an act of impeding the irs in the collection_of_taxes cc el ct-120522-98 irs in its lawful collection of revenue the government may not rely on the mere filing of false income_tax returns where the main goal of the defendant is to conceal illegally obtained income if the defendant can reasonably explain his efforts at concealment in terms other than a motivation to evade taxes the government must show independent proof of an intent to impede the irs failure to present some type of purpose or objective of the defendant to impede the irs will subject a klein_conspiracy prosecution to vigorous attack cc assistant regional_counsel ct ctmonica ctm adkinsonmemo2 disk3
